Citation Nr: 0110826	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  99-09 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee condition.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee condition.  

3.  Entitlement to an increased rating for service-connected 
lumbosacral strain, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased rating for service-connected 
degenerative changes of the thoracic spine, currently 
evaluated as 0 percent disabling (noncompensable).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The veteran had active duty service from April 1992 to April 
1996.

This appeal arises from a December 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the veteran's claims 
that new and material evidence had been presented to reopen 
claims of entitlement to service connection for right knee 
and left knee conditions, and which denied claims of 
entitlement to increased ratings for service-connected 
lumbosacral strain, evaluated as 10 percent disabling, and 
service-connected degenerative changes of the thoracic spine, 
evaluated as noncompensable.  The RO also denied claims that 
new and material evidence had been presented to reopen a 
claim of entitlement to service connection for hearing loss, 
and denied claims of entitlement to service connection for 
vision loss and attention deficit disorder, however, these 
denials were not appealed, and are therefore not before the 
Board at this time.  

In a December 1998 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
vision loss, and attention deficit disorder, as not well 
grounded.  These decisions were not appealed and became 
final.  See 38 U.S.C.A. § 7105(c) (West 1991).  However, 
recent legislative changes have significantly altered VA's 
duty to assist, to include elimination of the requirement of 
submission of a "well-grounded" claim before the duty to 
assist attaches.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000).  This law 
provides for the readjudication of certain claims denied or 
dismissed as not being well grounded which became final 
between July 14, 1999 and November 9, 2000, inclusive.  114 
Stat. at 2099-2100.  These issues are therefore referred to 
the RO for appropriate action.  

The veteran's claims of entitlement to increased ratings for 
service-connected lumbosacral strain, and degenerative 
changes of the thoracic spine, are the subject of the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  In an unappealed decision dated in April 1997, the RO 
denied claims of entitlement to service connection for right 
and left knee conditions.

2.  The evidence received since the RO's April 1997 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claims.  


CONCLUSIONS OF LAW

1.  The RO's April 1997 decision, which denied claims of 
entitlement to service connection for right and left knee 
conditions, became final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has been received since the 
RO's April 1997 decision denying the veteran's claims for 
service connection for right and left knee conditions, and 
the claims are reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The Board first notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified of the applicable criteria in the December 1998 
rating decision, and in February 1999 he was issued a 
statement of the case (SOC).  He was afforded a hearing in 
January 2001.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the information 
communicated to the veteran in the rating decision, the SOC, 
and at his hearing informed him of the information and 
evidence needed to substantiate these claims and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of these claims.  The RO requested 
all relevant treatment records identified by the appellant, 
and the appellant has been informed as to what records the RO 
was requesting.  The RO also requested and obtained service 
medical records from the appellant's National Guard unit and 
the National Personnel Records Center.  The Board therefore 
concludes that there is more than sufficient evidence of 
record to decide his claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In a decision, dated in August 1996, the RO denied claims for 
service connection for right and left knee disabilities.  
There was no appeal, and the RO's October 1981 decision 
became final.  See 38 U.S.C.A. § 7105(c).  The veteran filed 
to reopen his claims, and in a decision, dated in April 1997, 
the RO determined that new and material evidence had not been 
presented to reopen the claims for service connection for 
right and left knee disabilities.  There was no appeal, and 
the RO's April 1997 decision became final.  See 38 U.S.C.A. 
§ 7105(c).  The evidence at the time included diagnoses of 
arthralgias of the knees.  

However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  See 
38 U.S.C.A. § 5108.  In April 1998, the veteran filed to 
reopen his claims for right and left knee conditions, and in 
December 1998 the RO determined that no new and material 
evidence had been submitted to reopen these claims.  The 
veteran has appealed.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the RO's April 
1997 decision.  See 38 U.S.C.A. § 5108.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the RO's April 1997 
decision included service medical records.  These records 
showed that the veteran was treated for left knee pain about 
three times during service, with assessments that included 
left hamstring tendonitis and left LCL (lateral collateral 
ligament) strain, and "left knee MCL (medial collateral 
ligament) strain vs. tibial plateau stress changes."  A 
separation examination report, dated in January 1996, showed 
that his musculoskeletal system and lower extremities were 
clinically evaluated as normal.  

Post-service medical records consisted of a report from the 
Houghston Clinic, P.C., dated in February 1997, which showed 
treatment for a chronic right knee problem manifested by 
"popping," catching, swelling, pain and difficulty 
negotiating stairs and doing straight knee exercises on a 
weight training machine.  The impression was plica formation, 
right knee.  A VA joints examination report, dated in March 
1997, showed diagnoses of arthralgias of the knees with 
normal X-ray findings.  

Based on this evidence, the RO denied the claim in April 
1997.  At the time of the RO's decision, there was no medical 
evidence showing that the veteran had a right or left knee 
condition which had been caused or aggravated by his service.  

Evidence received since the RO's April 1997 decision includes 
a police accident report, dated May 31, 1997, which shows 
that the veteran was involved in a motor vehicle accident 
(MVA), specifically, that he ran his car into a tree at about 
55 miles per hour.  Records from the East Alabama Medical 
Center (EAMC), dated in June 1997, show that the veteran was 
treated for injuries sustained in his MVA  that included a 
comminuted fracture of the right femur, a fracture of the 
right forearm.  He underwent procedures that included an open 
reduction internal fixation of the right femur with 
intramedullary nail.  Records from Samuel L. Combs, M.D., 
dated between 1985 and 1998, show that on June 13, 1997, the 
veteran was found to have mild effusion in the right knee, 
and slight instability of both knees.  The veteran stated 
that although he had injured his left knee once before, "he 
was not aware of any instability subsequent to that injury."  
The impressions included probable MCL strain of the left knee 
and possible internal derangement of the right knee.  Similar 
conclusions are found in an August 1997 report, with 
notations that a magnetic resonance imaging scan (MRI) was to 
be scheduled for both knees to rule out internal 
derangements.  A September 1997 record states that the MRI's 
did not reveal internal derangement of either knee.  An MRI 
report from Bay Medical Center, dated in October 1998, notes 
mild synovial effusion and that there was no definite 
meniscal tear, although there may be mild degenerative change 
within the posterior horn of the medial meniscus.  A letter 
from Ronald W. Hillyer, M.D., dated in February 1999, states 
that the veteran has a shortening of his right leg due to his 
MVA, and that this has caused an unstable gait which had 
aggravated his arthritis of the spine.  Finally, the Board 
notes that a number of records have been received since the 
RO's April 1997 decision which do not involve treatment of 
the knees, and which have therefore not been discussed.  

Generally, for a successful claim, at a minimum a claimant 
must present: (1) competent evidence of a current disability; 
(2) proof as to incurrence or aggravation of a disease or 
injury in service; and (3) competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board finds that material evidence has been received to 
reopen the claims for service connection for left and right 
knee disabilities.  Specifically, the submitted evidence 
contains medical evidence showing that the veteran has left 
and right knee disabilities, and these records were not of 
record at the time of the RO's April 1997 decision.  See 
e.g., Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) 
(new evidence may be material where that evidence provides "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability").  Accordingly, 
the submitted evidence pertains to the evidentiary defects 
which were the basis for the RO's April 1997 decision.  The 
Board further finds that the submitted evidence bears 
directly and substantially upon the issues at hand.  The 
Board thus concludes that this evidence is probative of the 
issues at hand, and is material.  See id.  The claims are 
therefore reopened.  


ORDER

New and material evidence having been submitted, the claims 
for service connection for left and right knee conditions are 
reopened.  To this extent only, the appeal is allowed.  


REMAND

With regard to the service connection claims, the Board also 
that Bernard v. Brown, 4 Vet. App. 384 (1993), provides that 
to avoid prejudice to the veteran by rendering decisions on 
the merits of claims which were denied on the basis of 
finality, it must be shown that he had sufficient notice of 
the need to address those issues in submissions, arguments, 
and testimony on appeal.  Further, the Board believes that a 
medical opinion concerning the etiology of the veteran's 
right and left knee disabilities is warranted.  

With regard to the increased rating claims for service-
connected lumbosacral strain, and degenerative changes of the 
thoracic spine, the Board notes that during the course of the 
appeal, legislative changes have significantly altered VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000).  In this case, 
the most recent VA examination report concerning the 
veteran's spine is a VA examination report dated in March 
1997.  However, this was prior to the veteran's filing of his 
claim asserting that these conditions have worsened.  Given 
the lack of a recent VA examination and the allegation of a 
worsening of the service-connected conditions in issue, it is 
the Board's judgment that another examination is required in 
which the doctor reviews all records to determine the current 
severity of the veteran's lumbosacral strain, and 
degenerative changes of the thoracic spine.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The veteran is hereby informed that 
pursuant to 38 C.F.R. § 3.655 (2000), when a veteran without 
good cause fails to report for examination, his claim for 
increased disability compensation will be denied.  

Accordingly, this appeal is REMANDED for the following 
action: 

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his right and left knee 
disabilities and his service-connected 
lumbosacral strain, and degenerative 
changes of the thoracic spine, which are 
not currently associated with the claims 
file.  After securing any necessary 
releases, the RO should obtain these 
records.  

2.  . The veteran should be afforded an 
appropriate VA examination in order to 
determine the etiology of his left and 
right knee disabilities.  The examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's left and right knee disability 
are  attributable to service. The claims 
folder must be made available to the 
examiner for review.  

3.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
determine the extent of disability caused 
by his service-connected lumbosacral 
strain, and degenerative changes of the 
thoracic spine.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.


4.  The RO should then review the 
expanded record and determine whether 
service connection for right and/or left 
knee disability is warranted and whether 
higher rating for service-connected 
lumbosacral strain, and/or degenerative 
changes of the thoracic spine, is 
warranted, to include consideration of 
the recent legislative changes as 
contained in the Veterans Claims 
Assistance Act of 2000; in this regard, 
the RO should ensure that its efforts 
conform to all relevant provisions of the 
Act.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case, and 
the appropriate period of time for a 
response.  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The veteran is free to submit additional 
evidence in support of his claims. 






		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



